DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2020 and 05/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sijde (PG-Pub. US 20170249501).
Regarding claim 1: 
Sijde teaches: a monitoring system (FIG. 1A, ¶ [0025] FIG. 1A illustrates an example of an adaptive lighting system 1 according to embodiments of the invention.”) comprising: 
a memory (FIG. 1A, memories 15 and 19); 
and a processor coupled to the memory (FIG. 1A, microprocessor 14); 
and configured to: 
detect a face area of a subject from a captured image divided into a plurality of blocks according to a number of light emitting elements that irradiate an image capturing range (FIG. 1B, ¶ [0029] “In block 306, microprocessor 14 detects a face in a section [similar to block] of the scene from the first image.” FIGS. 7, 9, and 10A-15B, and ¶ ¶ [0060] – [0061], the face is detected from a first image divided into sections (blocks) according to the 3X3 square array of the LED elements); 
and control a light emission intensity of a light emitting element corresponding to a block including the face area among the plurality of blocks according to one of a position of the face area and a size of the face area (FIGS. 10A-18B are examples of controlling the light emission intensity according to the section containing the face, ¶ [0030] “For example, microprocessor 14 selects a group of the IR LEDs in light source 10 based on the location of the face in the scene (the section of the scene)“; ¶ [0087] “Adaptive lighting system 1 of FIG. 1A may be used to illuminate multiple targets (e.g., faces), by providing current to only the LEDs corresponding to each target [according to a position of the face area], or by providing more may be used to reduce overexposure in a scene containing elements that are close to the camera and far from the camera [according to the size of the face area since the distance from the camera correlates directly with the size of the target], by providing current to only the LEDs corresponding to the elements far from the camera, or by providing more current to the LEDs corresponding to the elements far from the camera.” 
Note: the instant pending application discloses in ¶ [0092] “it is assumed that the correspondence relationship between the size of the face area of the subject and the light emission intensity is defined in advance. This is because the image capturing distance to the subject may be roughly estimated according to the size of the face area of the subject”).
Regarding claim 8: the claim limitations are similar to those of claim 1; therefore rejected in the same manner as applied above. Claim 8 differs from claim 1 in that controlling the light intensity is according to an image quality of the block instead of the position or size of the face area. However, this difference is interpreted to be similar to the position and size since the position and size correspond to the distance from the light source and Sijde discloses in¶ [0087] “Adaptive lighting system 1 may be used to reduce overexposure in a scene containing elements that are close to the camera and far from the camera”. Reducing overexposure is one example of controlling the light intensity based on quality. 
Regarding claim 9: the claim limitations are similar to those of claim 1; therefore rejected in the same manner as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sijde (PG-Pub. US 20170249501) in view of Qiu (CN 110443160).
Regarding claim 2:
Sijde teaches: the monitoring system according to claim 1 as applied above.
Sijde further teaches: 
wherein the processor is further configured to determine the block to which the position of the face area belongs (¶ [0030] “… microprocessor 14 activates light source 10 to selectively illuminate the section of the scene with IR light. For example, microprocessor 14 selects a group of the IR LEDs in light source 10 based on the location [block] of the face in the scene” in order to selectively activate the light sources in the array as in FIGS. 10A to 18B, the blocks in the image in which the face is located must be determined to irradiate the lights toward them; 
While Sijde teaches that the adaptive lighting system adjusts the intensity of light based on the distance between the object and the light source (see ¶¶ [0049] – [0051] and ¶ [0087]; ¶ [0051] “Objects located far from the flash may receive higher light intensity; objects located closer to the flash may receive less light. As is well-known, illuminance of light decreases according to the inverse square law of distance (illuminance ~1/distance2)”. Therefore, creating a table to associate the intensity of light with each block where the face belongs is obvious and is a standard practice to one skilled in the art in view of Sijde.
Nonetheless, Sijde does not explicitly teach: and wherein the processor is configured to control the light emission intensity by referring to a table in which the light emission intensity is associated in advance for each block to which the position of the face area belongs.
However, in a related field, Qiu teaches: 
wherein the processor is configured to control the light emission intensity by referring to a table in which the light emission intensity is associated in advance for each block to which the position of the face area belongs (¶ [0051] “In the iris collection method of the present invention, in step S120, the light intensity control parameters of the first light source and the second light source are adjusted according to the distance information, and the method of adjusting the light intensity control parameters described here may be pre-stored based on the iris collection device. The corresponding relationship table between the distance information of the light source and the light intensity control parameters of each light source is searched for the corresponding light intensity control parameters, or the light intensity control 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sijde to incorporate the teachings of Qiu by including: wherein the processor is configured to control the light emission intensity by referring to a table in which the light emission intensity is associated in advance for each block to which the position of the face area belongs in order to adjust the current value of the first light source and the current value of the second light based on the distance information and the corresponding pre-stored values in the look up table. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sijde (PG-Pub. US 20170249501) in view of Joo (PG-Pub. US 20210263136).
Regarding claim 3:
Sijde teaches: the monitoring system according to claim 1 as applied above.
While Sijde teaches that the adaptive lighting system adjusts the intensity of light based on the distance between the object and the camera, which directly corresponds to the size of the object (see ¶¶ [0049] – [0051] “Objects located far from the flash may receive higher light intensity; objects located closer to the flash may receive less light. As is well-known, illuminance of light decreases according to the inverse square law of distance (illuminance ˜1/distance2)”; ¶ [0087] “Adaptive lighting system 1 may be used to reduce overexposure in a scene containing elements that are close to the camera and far from the camera).
explicitly teach: wherein the processor is further configured to calculate the size of the face area, and wherein the processor is configured to control the light emission intensity by referring to a table in which the light emission intensity is associated in advance for each size of the face area.
However, in a related field, Joo teaches: 
wherein the processor is further configured to calculate the size of the face area (¶ [0041] “For example, the processor 1000 may obtain various information on the object [the face], such as the shape, size, color, and the like of the object 130”);
and wherein the processor is configured to control the light emission intensity by referring to a table in which the light emission intensity is associated in advance for each size of the face area (FIGS 8-9; ¶ [0109] ”FIG. 8 is a diagram illustrating an example according to an embodiment in which the light outputting device 100 obtains a lookup table by recognizing the face of a user”; ¶ [0110] “…For example, when the area of the face is determined as cm2 when the distance 810 from the light source 110 to the face is 1 m, then even in the case of a distance 810 from the light source 110 to the face is 0.1 m, 0.5 m, 1.5 m, 3 m, 5 m, or the like, the light outputting device 100 can determine the reference area 820 corresponding thereto using a preset algorithm or the like”;  ¶ [0126] “In step S960, the light outputting device 100 according to an embodiment controls the output of the light source according to a result of comparing the recognition area of the face recognized by the receiver and the reference area”.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sijde to incorporate the calculating the face size, and creating a table to control the light source based on the face size in order to adjust the current value of the light source according to a result of comparing the recognition area of the face(size of the face)  recognized by the receiver and the reference area (reference size/distance) as disclosed in FIG. 9 of Joo. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sijde (PG-Pub. US 20170249501) in view of Watanabe (PG-Pub. US 20090322906).
Regarding claim 4:
Sijde teaches: the monitoring system according to claim 1 as applied above.
Sijde further teaches: wherein the processor is configured to control the light emission intensity of the light emitting element corresponding to each block including the face areas of the (FIGS. 3-5, ¶ [0051] “Objects located far from the flash may receive higher light intensity; objects located closer to the flash may receive less light” Also, see ¶ [0058] “…As illustrated in FIG. 5, more light is provided in region 42, corresponding to the background person 32, while less light is provided in region 40, corresponding to foreground person 30. Extra light is provided to the face 52 of the person in the background”).
While Sijde teaches: controlling the light intensity irradiated toward multiple faces as disclosed in ¶ [0049], and FIGS. 3-5. A person of ordinary skill in the art may regard detecting multiple faces to control the light intensity directed toward them would necessarily imply accounting for each face or counting the number of faces in other words. 
explicitly teach: wherein the processor is further configured to count a number of face areas.
However, in a related fields, Watanabe teaches: 
wherein the processor is further configured to count a number of face areas (Abstract: “...a CPU detects human faces included in a picture imaged by an imaging unit, counts the number of the faces, and stores the number of the counted faces in a predetermined area of a memory unit”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sijde to incorporate the teachings of Watanabe by including: wherein the processor is further configured to count a number of face areas in order to record an imaged picture in response to a change in the number of imaged persons included in an imaging range.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sijde (PG-Pub. US 20170249501) in view of Chen (CN 108197546).
Regarding claim 5:
Sijde teaches: the monitoring system according to claim 1 as applied above.
While Sijde teaches controlling the light source based on the distance of the object which may be regarded as adjust the light intensity based on the image quality. See ¶¶ [0049] – [0051] “Objects located far from the flash may receive higher light intensity; objects located closer to the flash may receive less light. As is well-known, illuminance of light decreases according to the inverse square law of distance (illuminance ˜1/distance2)”; ¶ [0087] may be used to reduce overexposure in a scene containing elements that are close to the camera and far from the camera. 
Nonetheless, Sijde does not explicitly teach: wherein an image quality of the captured image is evaluated every predetermined interval, and the light emission intensity is adjusted based on the evaluation result so that the face area of the subject is detected.
However, in a related field, Chen teaches: 
wherein an image quality of the captured image is evaluated every predetermined interval, and the light emission intensity is adjusted based on the evaluation result so that the face area of the subject is detected ( see ¶¶ [0047] – [0051]; ¶ [0051] “…calculating a face brightness value, a face position and a face size according to the face image; the face brightness value, the face position and the face size are input into the trained logistic regression classifier to judge the ambient light intensity of the face image [evaluating quality]; when the judgment result is that the ambient light intensity of the face image does not exceed the preset value, the face recognition system default parameter is adjusted [intensity is adjusted] according to the face brightness value, and the face image is collected again”). Repeating the evaluation periodically according to a predetermined time period is a matter of obviousness to one of ordinary skill in the art when considering applying this feature in a surveillance system. Also, the fact that Sijde discloses adjusting the illuminance of the light source based on the distance between the light source and the face is one way to evaluate the quality of a face image and adjust the light intensity accordingly. 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sijde to incorporate the wherein an image quality of the captured image is evaluated every predetermined interval, and the light emission intensity is adjusted based on the evaluation result so that the face area of the subject is detected in order to obtain an optimal image quality by adjusting the light intensity and other parameters bases on the captured image and its current quality.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sijde (PG-Pub. US 20170249501) in view of Maeda (PG-Pub. US 20150252980).
Regarding claim 6:
Sijde teaches: the monitoring system according to claim 1 as applied above.
Sijde does not teach: wherein a plurality of sets of the light emitting element and a diffractive optical element that converts light emitted from the light emitting element into rectangular spot light are provided, and the image capturing range corresponding to each block is irradiated with the spot light of each of the plurality of sets.
	However, in a related field, Maeda teaches: 
wherein a plurality of sets of the light emitting element and a diffractive optical element that converts light emitted from the light emitting element into rectangular spot light are provided (FIGS 14- 15; and ¶ [0057] FIGS. 11A and 11B are diagrams for explaining an example of the sensor for the biometric authentication apparatus in a second embodiment…The illuminating optical system 23 includes the plurality of LEDs 25 provided on the substrate 24, and the diffraction optical element 26);
and the image capturing range corresponding to each block is irradiated with the spot light of each of the plurality of sets (¶ [0061] “FIG. 15 is a top view illustrating an example of the sensor for the illumination device that diffracts the light from the LEDs into the illumination light that irradiates the three irradiating regions illustrated in FIG. 14. In FIG. 15, those parts that are the same as those corresponding parts in FIGS. 11A and 11B”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sijde to incorporate the teachings of Chen by including: wherein a plurality of sets of the light emitting element and a diffractive optical element that converts light emitted from the light emitting element into rectangular spot light are provided, and the image capturing range corresponding to each block is irradiated with the spot light of each of the plurality of sets in order to diffract the light into illumination light that illuminates an illumination region of an illuminating target such as face. 

Regarding claim 7:
Sijde in view of Maeda teaches: the monitoring system according to claim 6 as applied above.
Maeda further teaches: wherein the plurality of sets and an image capturing unit that generates the captured image are integrated (¶ [0057] “… FIG. 11B is a schematic side view of the sensor for the biometric authentication apparatus. A sensor 41 for the biometric authentication apparatus includes the imaging optical system 22 including the camera or the like, and the illuminating optical system 23. The illuminating optical system 23 includes the plurality of LEDs 25 provided on the substrate 24, and the diffraction optical element 26.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeda (US 20150252980) teaches: claim 1; a monitoring system (FIGS. 22-25, ¶ [0037] “FIG. 24 is a block diagram illustrating an example of the biometric authentication apparatus”) comprising: 
a memory (FIG. 25, storage unit 102); 
and a processor coupled to the memory (FIG. 25, CPU 101) and configured to: 
detect a face area of a subject from a captured image divided into a plurality of blocks according to a number of light emitting elements that irradiate an image capturing range (FIGS. 22-24, ¶ [0073] “FIG. 23 is a flow chart for explaining an example of the image processing of the biometric authentication apparatus provided with the diffraction optical element that diffracts light into the illumination light irradiating the illuminating regions illustrated in FIG. 22 [regions 510 are similar to the plurality of blocks], including acquiring and capturing the image [S5 in FIG. 23] for authentication.” ¶ [0079] “...the biometric information detector 71 detects the biometric information from the input image acquired by the image acquiring unit 66. The image acquiring unit 66 acquires the input image be executing step S5 [captured image as in FIG. 23] described above, for example” ¶ [0084] “for example, the captured image may be used for face recognition or the like by improving the illumination efficiency by the adapter”); 
and control a light emission intensity of a light emitting element corresponding to a block including the face area among the plurality of blocks according to one of a position of the face area and a size of the face area (FIG. 22-24, ¶ [0073] “…Accordingly, in a case in which the brightness of the biometric image for each of the nine irradiating regions 510 is within the tolerable range, this biometric image is captured to acquire the input image. On the other hand, in a case in which the brightness of the biometric image for each of the nine irradiating regions 510 is outside the tolerable range, current values supplied to the LEDs 25 are adjusted for each of the nine LED groups to correct the intensity of the illumination light [similar to controlling the light emission, see FIG. 23, S2-2 (dark/bright areas)], the biometric image is acquired again thereafter, and the processor repeats the processes of steps S1 through S4-1 until the brightness of the acquired biometric image for each of the nine irradiating regions 510 falls within the tolerable range.”).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665